Citation Nr: 0020888	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  Additionally, the record reflects that the veteran had 
subsequent service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which found that new and material evidence had 
not been submitted.

This case was previously before the Board in November 1998, 
when it was remanded for the RO to consider the holding of 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  It has 
now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has complied with the remand directives.  Accordingly, 
a new remand is not warranted in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that the veteran had 
also perfected an appeal on the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
However, service connection for PTSD was granted by a January 
1998 Hearing Officer's Decision.  In view of the foregoing, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

For the reasons stated below, the Board finds that new and 
material evidence has been presented, and that the claim is 
well grounded.  However, additional development is necessary 
in order to resolve the merits of the claim.


FINDINGS OF FACT

1.  Service connection was originally denied for a back 
disorder by a May 1985 rating decision.  Thereafter, rating 
decisions issued in February 1990, May 1990, and September 
1994 denied the veteran's requests to reopen the claim.  The 
veteran was informed of all of these decisions, including his 
right to appeal, and did not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a back disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran was involved in a motor vehicle accident 
while on active duty for training (ACDUTRA) on June 29, 1974, 
when a truck in which he was riding overturned.

4.  Medical evidence is on file which relates the veteran's 
current back disorder to his June 29, 1974, motor vehicle 
accident while on ACDUTRA.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision which found that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder is final.  38 U.S.C.A. § 4005(c) (1988) 
(38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999)); 38 C.F.R. 
§ 20.1103 (1994 & 1999).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection was originally denied for a 
back disorder by a May 1985 rating decision.  Thereafter, 
rating decisions issued in February 1990, May 1990, and 
September 1994 denied the veteran's requests to reopen the 
claim.  The veteran was informed of all of these decisions, 
including his right to appeal, and did not appeal.

The evidence on file at the time of the prior decisions 
included the following:

(a)  The veteran's service medical records from his period of 
active duty.  These records show that his spine was 
clinically evaluated as normal on his July 1971 enlistment 
examination.  At the time of this examination, he reported 
that he had never experienced recurrent back pain.  He was 
treated for complaints of mid-back pain in April 1972, low 
back pain in May and August 1972, and upper back pain in June 
1973.  Regarding his complaints of low back pain, it was 
noted that there was no known injury, and that X-rays were 
within normal limits.  On his March 1973 separation 
examination, the veteran's spine was clinically evaluated as 
normal.  

(b)  Report of a VA medical examination conducted June 25, 
1974.  At this examination, the veteran, among other things, 
complained of recurrent pain in the low back, in the lumbar 
region, of four month's duration.  It was noted that he 
worked in construction, but denied heavy lifting or trauma to 
his back.  It was further noted that he had pain when he 
stood up from a sitting position.  X-rays taken of the 
lumbosacral spine revealed no gross abnormality.  Moreover, 
no chronic low back disorder was diagnosed by the examiner 
following examination of the veteran.

(c)  Various statements from the veteran in which he 
contended that he incurred a chronic back disorder as a 
result of a motor vehicle accident while he was on ACDUTRA.  
This accident occurred on June 29, 1974, when a truck in 
which he was riding overturned.

(d)  Records from the veteran's service in the Reserves, 
which confirm that he was involved in a motor vehicle 
accident while on ACDUTRA on June 29, 1974, when a truck in 
which he was riding overturned.  It was determined that this 
accident occurred in the line of duty because the veteran, as 
well as the other occupants, were being transported to their 
place of duty by a military vehicle.  These records also 
confirm that he was injured in the accident, and that he was 
placed on two weeks convalescent leave.

(e)  VA outpatient treatment records which cover a period 
from June 1974 to December 1990.  Among other things, it is 
noted that these records show that the veteran was treated in 
July 1974 for a left shoulder disorder attributed to his 
motor vehicle accident of June 29, 1974.  No findings were 
made regarding the veteran's back.  Nevertheless, it is noted 
that subsequent records do show treatment for chronic back 
pain on various occasions.  For example, he was treated for 
complaints of back pain of two weeks duration in July 1975.  
Lumbosacral spine X-rays taken in July 1980 showed no 
definite fracture.  The lumbar vertebrae looked normal in 
height, with normal intervertebral spaces and intervertebral 
foramina.  No other abnormality was noted.  He was treated 
for complaints of low back pain in June, July, and November 
1984.  The records from June 1984 note that the veteran 
reported he had been experiencing back pain since a 1974 in-
service injury.  In January 1985, it was noted that he had 
sustained injuries to his back in 1974 when he was thrown 
from a truck, and that he had experienced chronic low back 
pain ever since.  Similarly, in July 1989, he reported that 
he was involved in a motor vehicle accident while in service, 
and currently had chronic low back pain.  He was also treated 
for back pain in March 1990.

(f)  An August 1981 VA medical examination report which 
diagnosed a left shoulder disorder, but made no pertinent 
findings regarding the veteran's back.  

(g)  Reports of various periods of VA hospitalization, 
primarily for psychiatric treatment.  However, it is noted 
that several of these reports included diagnoses of chronic 
low back pain/chronic low back disorder.  These include VA 
hospitalization reports dated in December 1987 to January 
1988, March 1988, October to November 1989, and November to 
December 1989.  Furthermore, it is noted that the 
hospitalization reports dated in December 1987 to January 
1988, and October to November 1989 attributed the low back 
disorder to the veteran's in-service motor vehicle accident.

(h)  A lay statement from the veteran's former supervisor, 
HDG, at a private construction company, dated in February 
1990.  HDG noted that the veteran had been injured in a motor 
vehicle accident while performing Reserve duty.  Following 
this accident, the veteran returned to work on a limited 
basis due to his physical problems, but was unable to perform 
even light duties such as truck driving and clean up work.  
The veteran was ultimately terminated due to his inability to 
physically handle the work involved.  Moreover, HDG noted 
that the veteran constantly complained of back pain and 
headaches.

The veteran's claim of service connection for a back disorder 
was previously denied on the basis that the evidence did not 
support a finding that a chronic back disorder was incurred 
in or aggravated by military service.

The evidence submitted to reopen the veteran's claim since 
the last prior denial includes VA outpatient treatment 
records which cover a period from March 1996 to May 1999.  
Among other things, it is noted that the May 1999 records 
includes a competent medical opinion that the veteran had 
experienced chronic low back pain since his 1974 motor 
vehicle accident.

Also added to the file is an excerpt from a November 1989 
report of VA hospitalization.  Among other things, these 
records note that X-rays of the lumbosacral spine revealed 
degenerative disc disease at T12, L1, and L1-2.

The veteran has also submitted statements in which he 
reiterated his contention that he incurred a chronic back 
disorder as a result of the motor vehicle accident that 
occurred on June 29, 1974, while he was on ACDUTRA.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Active service includes any period of active duty training 
during which the individual was disabled from a disease or an 
injury incurred in the line of duty, or a period of inactive 
duty training during which the veteran was disabled from an 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a). Further, active duty training includes 
full-time duty in the Armed Forces performed by the Reserves 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Inactive duty training includes duty prescribed for 
the Reserves.  38 U.S.C.A. § 101(23)(A).

VA regulations also provide that any individual who, when 
authorized or required by competent authority, assumes an 
obligation to perform ACDUTRA or inactive duty training and 
is disabled or dies from an injury incurred while proceeding 
directly to or returning directly from such ACDUTRA or 
inactive duty training shall be deemed to have been on 
ACDUTRA or inactive duty training, as the case may be.  VA 
will determine whether such individual was so authorized or 
required to perform such duty, and whether the individual was 
disabled or died from injury so incurred.  38 C.F.R. § 
3.6(e).

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As stated above, the veteran's claim of service 
connection for a back disorder was previously denied on the 
basis that the evidence did not support a finding that a 
chronic back disorder was incurred in or aggravated by 
military service.

In the instant case, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim.  
As indicated above, the May 1999 VA outpatient treatment 
record contains a competent medical finding that the veteran 
has a current, chronic back disorder as a result of the June 
29, 1974, motor vehicle accident.  This evidence goes to the 
reason for the prior denials.  Accordingly, the Board finds 
that this additional evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim is well grounded.

In the instant case, the Board finds that the veteran's claim 
of service connection for a back disorder is well grounded.  
The record confirms that the veteran was involved in a motor 
vehicle accident while on ACDUTRA on June 29, 1974, when a 
truck in which he was riding overturned, and that the 
accident occurred in the line of duty.  Also, the veteran's 
account of continuous back pain since this accident is 
presumed credible for the purpose of determining whether his 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Furthermore, medical evidence is on file which relates the 
veteran's current back disorder to his June 29, 1974, motor 
vehicle accident.  Thus, the claim is well grounded.  Caluza 
at 506.

Adjudication of the veteran's claim of service connection for 
a back disorder does not end with the finding that the case 
is well grounded.  In determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.

The Board notes that it does not appear that the physicians 
who related the veteran's current low back disorder to his 
June 29, 1974, motor vehicle accident had reviewed the claims 
folder prior to making this opinion.  Consequently, none of 
these opinions took into account that the veteran reported a 
four month history of low back pain prior to the motor 
vehicle accident, or the fact that the VA outpatient 
treatment records from July 1974 show treatment for a left 
shoulder disorder after the accident but made no pertinent 
findings regarding the back.  Moreover, the Board is of the 
opinion that the medical records are not clear regarding the 
current nature of the veteran's back disorder.  As mentioned 
above, several of these records diagnosed chronic low back 
pain.  However, in Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) it was held that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Therefore, the Board concludes that a REMAND is 
required in order to resolve the merits of the veteran's 
claim.



ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder, the claim is reopened.

The veteran's claim of entitlement to service connection for 
a back disorder is well grounded.  To this extent only, the 
appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for back 
problems.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and etiology of any back disorder 
present.  The claims folder should be 
made available to the examiner for review 
before the examination.  For any back 
disorder found on examination, the 
examiner must express an opinion as to 
whether it is as likely as not that the 
disorder was incurred in or aggravated by 
the veteran's military service, to 
include his June 29, 1974, motor vehicle 
accident.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issue on appeal in light of any additional 
evidence added to the records assembled for appellate review.  
If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



